                 Case 3:21-cv-05058-JCC Document 12 Filed 03/26/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   KEVIN JOSEPH FADER,                                     CASE NO. C21-5058-JCC
10                              Plaintiff,                   ORDER
11          v.

12   NORM GOODENOUGH, et al.,

13                              Defendants.
14

15          This matter comes before the Court on the Report and Recommendation (R&R) of the
16   Honorable Michelle L. Peterson, United States Magistrate Judge (Dkt. No. 11). Having
17   thoroughly considered the R&R, Plaintiff’s second amended complaint (Dkt. No. 10), and the
18   relevant record, and having received no objections to the R&R, the Court ORDERS that:
19          1. The R&R (Dkt. No. 11) is ADOPTED.
20          2. Plaintiff’s second amended complaint (Dkt. No. 10) and this action are DISMISSED
21                without prejudice under 28 U.S.C. § 1915(e)(2)(B)(ii).
22          3. The Clerk is DIRECTED to send copies of this Order to Plaintiff and to Judge
23                Peterson.
24   //
25   //
26   //


     ORDER
     C21-5058-JCC
     PAGE - 1
              Case 3:21-cv-05058-JCC Document 12 Filed 03/26/21 Page 2 of 2




 1          DATED this 26th day of March 2021.




                                                 A
 2

 3

 4
                                                 John C. Coughenour
 5                                               UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     ORDER
     C21-5058-JCC
     PAGE - 2
